Citation Nr: 1645680	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic fatigue syndrome (CFS).


REPRESENTATION

Veteran represented by:	Kimberly J. Syfrett, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1987 to September 1991, including in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that granted service connection for CFS and assigned a 10 percent rating, effective March 1, 2002.  Jurisdiction over the claim has since been transferred to the St. Petersburg RO.

In August 2014 the Board remanded this case for further development, including a VA examination to assess the current severity of the Veteran's CFS.  A VA examination was scheduled for July 2015.  However, the Veteran failed to appear.  In March 2016 the Veteran was notified at his address of record of his failure to appear and was offered the chance to reschedule his examination.   To date the Veteran has not responded with a reason for his failure to appear or a request to reschedule the examination.  Accordingly, the Veteran's disability will be rated on the evidence currently of record.  38 C.F.R. § 3.655(b); Turk v. Peake, 21 Vet. App. 565, 570 (2008).


FINDINGS OF FACT

The symptomatology contemplated under the Diagnostic Code for CFS has already largely been used to substantiate disability ratings for other service-connected disabilities and the symptoms that have not already been attributed to and rated under different Diagnostic Codes do not evidence more than a minimal impact on the Veteran's activities of daily living. 



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for CFS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.10, 4.14, 4.88a, 4.88b, Diagnostic Code 6354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his CFS is more severe than is contemplated by his current 10 percent rating.  Specifically, he contends in his substantive appeal that his disability picture more nearly approximates debilitating fatigue and cognitive impairment that is nearly constant and so severe as to restrict routine daily activities to less than 50 percent of his pre-illness level, or which waxes and wanes resulting in periods of incapacitation of at least six weeks total duration per year.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claim under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).


A.  Applicable Law

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999). Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

For VA purposes, the diagnosis of chronic fatigue syndrome requires (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) Six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a. 

Diagnostic Code 6354 provides that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or the symptoms are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  

A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b. 

B.  Analysis and Findings

In August 2007 the Veteran reported that the major symptoms he was seeking compensation for were: severe daily muscle and joint pain with stiffness; severe daily physical and mental fatigue; severe daily diarrhea with cramps, upset stomach and occasional constipation; nightly variable sleep disturbances; 
headaches several times weekly; confusion, difficulty concentrating, learning and understanding; memory loss, short and long term; depression bouts, a few times monthly; anxiety every few days; and hives a few times monthly. 

It is undisputed that the veteran experiences hallmark symptoms of CFS, to include fatigue, inability to concentrate, headaches, and muscle aches, and that these symptoms are nearly constant.  However, the Board notes preliminarily that the Veteran has been granted service connection for multiple other disabilities and that he has been rated as totally disabled based on individual unemployability throughout the appeal period.  This is relevant to the issue at hand because many of the symptoms that are associated with CFS have already been attributed to other service-connected disabilities and have been used in formulating their specific ratings.  To afford the Veteran a higher disability rating for CFS based on the same symptomatology that is being compensated under other disability ratings would constitute pyramiding and would be prohibited by regulation.  38 C.F.R. § 4.14.  Accordingly the Board will only consider the symptomatology associated with CFS that is not already being utilized to justify other disability ratings currently in effect in deciding whether an increased rating for CFS is warranted.  

To wit, the Veteran has had the following disability ratings in effect throughout the appeal period: a 40 percent rating for fibromyalgia for widespread musculoskeletal pain and tender points with associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms that are constant, or nearly so and refractory to therapy; a 30 percent rating for depression for symptoms including depressed mood, panic attacks that occur 1 to 2 times per month, reports of impaired memory and anxiety and GAF scores that are indicative of moderate symptoms or moderate impairment in social occupational or school functioning, (symptoms such as anxiety, suspiciousness, and sleep impairment are also contemplated in a 30 percent rating); and a 10 percent rating for cephalgia for characteristic prostrating headaches averaging one in two months over the last several months.
 
The Board also notes that the Veteran has not been prescribed bed rest and treatment by a physician sufficient to constitute periods of incapacitation under applicable regulations at any point during the appeal period, and as such, is only eligible for an increased rating based on symptoms that restrict routine daily activities and are not already attributable to other service-connected disabilities. 

Of the symptomatology associated with CFS, the Veteran does not contend, and the record does not reflect that he has experienced restrictions in activities of daily living due to low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes.  Furthermore the Veteran's muscle aches, fatigue, headaches, joint pain, sleep disturbance and neuropsychologic symptoms have all been accounted for in his disability ratings for fibromyalgia, depression and cephalgia.  Likewise, of the symptoms the Veteran has reported as debilitating, all have been captured by his current ratings save for hives, and those are not associated with CFS.

Excluding the symptomatology previously discussed, the impact of the Veteran's CFS on his activities of daily living is minimal and there are no symptoms that could form the basis for a higher disability rating without pyramiding.  This is in line with the findings of May 2010, August 2010, and February 2011 VA examinations, which characterize the Veteran's CFS as resulting in only mild functional impairment.  As such, a disability rating in excess of 10 percent for CFS is not warranted.  38 C.F.R. §§ 3.321, 4.14, 4.88a, 4.88b,  Diagnostic Code 6354.


ORDER

A disability rating in excess of 10 percent for chronic fatigue syndrome is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


